

	

		II

		109th CONGRESS

		1st Session

		S. 1659

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 12, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on a

		  certain chemical.

	

	

		1.Suspension of duty on a

			 certain chemical

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							

								9902.39.09 Adsorbent

						resin comprised of a macroporous polymer of diethenylbenzene, (CAS No.

						9003–69–4) (provided for in subheading 3911.90.90)FreeNo changeNo changeOn or before

						12/31/2008

								

							

						

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to articles entered, or withdrawn from warehouse for

			 consumption, on or after the date of the enactment of this Act.

			

